      Case 3:18-cv-00972-MWB-JVW Document 33 Filed 01/10/19 Page 1 of 10


                   UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


DAVID HASSAN ALI HAYWARD,                       :     Civil No. 3:18-CV-972
                                                :
      Petitioner,                               :     (Judge Brann)
                                                :
v.                                              :     (M.J. Carlson)
                                                :
ROBERT MARSH, et al.,                           :
                                                :
      Respondents.                              :

                      REPORT AND RECOMMENDATION

 I.    Introduction

      One of the statutory prerequisites to a state prisoner seeking habeas corpus

relief in federal court is that the prisoner must Aexhaust[] the remedies available in the

courts of the State.@ 28 U.S.C. ' 2254(b)(1)(A). The instant case presents a model of

an unexhausted petition, since the petitioner, David Hayward, seeks federal habeas

corpus review in cases which are now actively on appeal in the state court system. In

light of the fact that this is undeniably an unexhausted federal habeas corpus petition,

the question before this Court is how best to address what is currently a premature

and procedurally flawed petition. For the reasons set forth below, it is recommended

that this petition be dismissed without prejudice to renewal of the petition once the

petitioner has properly exhausted his state remedies.



                                            1
       Case 3:18-cv-00972-MWB-JVW Document 33 Filed 01/10/19 Page 2 of 10


II.    Statement of Facts and of the Case

       With respect to this petition, Hayward alleges that he was convicted of state

drug charges and sentenced on January 2, 2018 to 80-192 months imprisonment.

(Doc. 2, p.3.) Thus, given the relatively recent timing of Hayward’s conviction and

sentence on the face of Hayward’s petition it appears that Hayward has not yet

exhausted his state court remedies through direct appeal or state post-conviction

relief act petitions. Further, the respondents confirm that Hayward’s case is still being

actively litigated in state court with his direct appeal pending before the Pennsylvania

Superior Court. (Doc. 27.) Thus, Hayward’s federal habeas corpus petition presents

us with the paradigm of an unexhausted federal habeas corpus petition, a petition

whose claims have not been properly and fully presented to and preserved in the state

courts. Since the petitioner has not satisfied this threshold legal requirement

prescribed by statute by exhausting his state remedies before proceeding into

federal court, we submit that this petition is subject to summary dismissal pursuant

to Rule 4 of the Rules Governing Section 2254 Cases in the United States District

Courts.

III.   Discussion

       Rule 4 of the Rules Governing Section 2254 Cases in the United States

District Courts provides in pertinent part: AIf it plainly appears from the petition and

any attached exhibits that the petitioner is not entitled to relief in the district court,
                                            2
     Case 3:18-cv-00972-MWB-JVW Document 33 Filed 01/10/19 Page 3 of 10


the judge must dismiss the petition and direct the clerk to notify the petitioner.@

Rule 4 of the Rules Governing Section 2254 Cases in the United States District

Court.

         In order to obtain federal habeas corpus relief, a state prisoner seeking to

invoke the power of this Court to issue a writ of habeas corpus must satisfy the

standards prescribed by 28 U.S.C. ' 2254, which provides in part as follows

         (a) The Supreme Court, a Justice thereof, a circuit judge, or a district
         court shall entertain an application for a writ of habeas corpus in behalf
         of a person in custody pursuant to the judgment of a State court only
         on the ground that he is in custody in violation of the Constitution or
         laws or treaties of the United States.
         (b)(1) An application for a writ of habeas corpus on behalf of a person
         in custody pursuant to the judgment of a State court shall not be
         granted unless it appears that--
         (A) the applicant has exhausted the remedies available in the courts of
         the State;
         .........................................
         (2) An application for a writ of habeas corpus may be denied on the
         merits, notwithstanding the failure of the applicant to exhaust the
         remedies available in the courts of the State.

28 U.S.C. ' 2254 (a) and (b).


         As this statutory text implies, state prisoners must meet exacting substantive

and procedural benchmarks in order to obtain habeas corpus relief. At the outset, a

petition must satisfy exacting substantive standards to warrant relief. Federal courts

may Aentertain an application for a writ of habeas corpus on behalf of a person in

custody pursuant to the judgment of a State court only on the ground that he is in
                                             3
     Case 3:18-cv-00972-MWB-JVW Document 33 Filed 01/10/19 Page 4 of 10


custody in violation of the Constitution or laws or treaties of the United States.@

28 U.S.C. ' 2254(a). By limiting habeas relief to state conduct which violates Athe

Constitution or laws or treaties of the United States,@ ' 2254 places a high threshold

on the courts. Typically, habeas relief will only be granted to state prisoners in

those instances where the conduct of state proceedings led to a Afundamental defect

which inherently results in a complete miscarriage of justice@ or was completely

inconsistent with rudimentary demands of fair procedure. See, e.g., Reed v. Farley,

512 U.S. 339, 354 (1994). Thus, claimed violations of state law, standing alone, will

not entitle a petitioner to ' 2254 relief, absent a showing that those violations are so

great as to be of a constitutional dimension. See Priester v. Vaughan, 382 F.3d 394,

401-02 (3d Cir. 2004).

      Furthermore, state prisoners seeking relief under Section 2254 must also

satisfy specific, and precise, procedural standards. Among these procedural

prerequisites is a requirement that the petitioner Ahas exhausted the remedies

available in the courts of the State@ before seeking relief in federal court. 28 U.S.C. '

2254(b). Section 2254's exhaustion requirement calls for total exhaustion of all

available state remedies. Thus, a habeas petitioner Ashall not be deemed to have

exhausted the remedies available in the courts of the State, within the meaning of this

section, if he has the right under the law of the State to raise, by any available

procedure, the question presented.@ 28 U.S.C. ' 2254(c). In instances where a state
                                           4
     Case 3:18-cv-00972-MWB-JVW Document 33 Filed 01/10/19 Page 5 of 10


prisoner has failed to exhaust the legal remedies available to him in the state courts,

federal courts typically will refuse to entertain a petition for habeas corpus. See

Whitney v. Horn, 280 F.3d. 240, 250 (3d Cir. 2002).

      This statutory exhaustion requirement is rooted in principles of comity and

reflects the fundamental idea that the state should be given the initial opportunity to

pass upon and correct alleged violations of the petitioner=s constitutional rights.

O=Sullivan v. Boerckel, 526 U.S. 838, 844 (1999). As the Supreme Court has aptly

observed: Aa rigorously enforced total exhaustion rule@ is necessary in our dual

system of government to prevent a federal district court from upsetting a state court

decision without first providing the state courts the opportunity to correct a

constitutional violation. Rose v. Lundy, 455 U.S. 509, 518 (1982). Requiring

exhaustion of claims in state court also promotes the important goal of ensuring that a

complete factual record is created to aid the federal courts in their review of a ' 2254

petition. Walker v. Vaughn, 53 F.3d 609, 614 (3d Cir. 1995). A petitioner seeking to

invoke the writ of habeas corpus, therefore, bears the burden of showing that all of

the claims alleged have been Afairly presented@ to the state courts, and the claims

brought in federal court must be the Asubstantial equivalent@ of those presented to the

state courts. Evans v. Court of Common Pleas, 959 F.2d 1227, 1231 (3d Cir. 1992);

Santana v. Fenton, 685 F.2d 71, 73-74 (3d Cir. 1982). A petitioner cannot avoid this

responsibility merely by suggesting that he is unlikely to succeed in seeking state
                                           5
     Case 3:18-cv-00972-MWB-JVW Document 33 Filed 01/10/19 Page 6 of 10


relief, since it is well-settled that a claim of Alikely futility on the merits does not

excuse failure to exhaust a claim in state court.@ Parker v.Kelchner, 429 F.3d 58, 63

(3d Cir. 2005).

      When presented with a plainly unexhausted petition, like Hayward’s petition,

the court has several courses available to it. First, the court can dismiss the petition

without prejudice, so that the petitioner can either return to state court and totally

exhaust his claims, or proceed in federal court on a petition which raises only wholly

exhausted issues. Rose v. Lundy, 455 U.S. 509 (1982). This total exhaustion

approach facilitates the important goals of federalism and comity that are essential to

the exhaustion rule and allows for complete legal and factual development of these

cases in the state legal system before petitions are presented in federal court.

      However, because strict compliance with this total exhaustion rule can create

procedural dilemmas for some petitioners, the courts have adopted another procedure

which may be employed in a limited number of cases, a Astay and abeyance@

procedure in which the federal habeas petition is stayed pending exhaustion of state

remedies by the petitioner. Rhines v. Weber, 544 U.S. 269 (2005). Yet, while

granting a stay and abeyance is an available procedure, it is not a preferred course of

action in these cases. Because a Astay and abeyance@ procedure, if used too

frequently, can undermine the policies favoring prompt and orderly resolution of

state habeas petitions, the Supreme Court has held that:
                                           6
     Case 3:18-cv-00972-MWB-JVW Document 33 Filed 01/10/19 Page 7 of 10


      [S]tay and abeyance should be available only in limited circumstances.
      Because granting a stay effectively excuses a petitioner's failure to
      present his claims first to the state courts, stay and abeyance is only
      appropriate when the district court determines there was good cause for
      the petitioner's failure to exhaust his claims first in state court.
      Moreover, even if a petitioner had good cause for that failure, the district
      court would abuse its discretion if it were to grant him a stay when his
      unexhausted claims are plainly meritless.

Rhines v. Weber, 544 U.S. at 277. Therefore, in order to qualify for a stay and

abeyance a petitioner should Asatisf[y] the three requirements for a stay as laid out in

Rhines: good cause, potentially meritorious claims, and a lack of intentionally

dilatory litigation tactics.@ Heleva v. Brooks, 581 F.3d 187, 192 (3d. Cir.2009).

      In this case it is evident that the exhaustion doctrine applies to this case since

this federal habeas petition clearly contains legal claims which have not exhausted in

state court. In fact, Hayward’s federal pleading is the very model of an unexhausted

petition which the court ordinarily should dismiss without prejudice, so that he can

either return to state court and totally exhaust these claims or proceed in federal court

on a petition which raises only wholly exhausted issues. Rose v. Lundy, 455 U.S.

509 (1982). Nor can Hayward avoid this outcome by arguing that exhaustion of these

state remedies on his part should be excused due to the futility of exhausting those

state remedies. Because of the strong policies favoring exhaustion of state remedies,

petitioners who seek to be excused from this requirement must make an exacting

showing. As the United States Court of Appeals for the Third Circuit has aptly

                                           7
     Case 3:18-cv-00972-MWB-JVW Document 33 Filed 01/10/19 Page 8 of 10


observed:

      Under ordinary circumstances, a federal court may not entertain a
      petition for a writ of habeas corpus unless the petitioner has first
      presented each of his claims to the state's highest tribunal. See 28 U.S.C.
      '' 2254(b), (c); Rose v. Lundy, 455 U.S. 509, 515-16(1982).
      Exhaustion, however, is not a jurisdictional matter but a matter of
      comity. See Story v. Kindt, 26 F.3d 402, 405 (3d Cir.1994). Federal
      courts need not defer to the state judicial process when there is no
      appropriate remedy at the state level or when the state process would
      frustrate the use of an available remedy. Id.; 28 U.S.C. ' 2254(b)(1)(B).
      We have held that Ainexcusable or inordinate delay by the state in
      processing claims for relief may render the state remedy effectively
      unavailable.@ Wojtczak v. Fulcomer, 800 F.2d 353, 354 (3d Cir.1986).
      The existence of an inordinate delay does not automatically excuse the
      exhaustion requirement, but it does shift the burden to the state to
      demonstrate why exhaustion should still be required. Story, 26 F.3d at
      405 (noting that this burden is Adifficult to meet@).

Lee v. Stickman, 357 F.3d 338, 341 (3d Cir. 2004).

In defining what type of delay constitutes an A inexcusable or inordinate delay@ which

may justify excusing the exhaustion requirement, the courts have looked at delays of

years, not months. Thus, as the appellate court has explained:

      We stated in Wojtczak v. Fulcomer, 800 F.2d 353, 354 (3d Cir.1986),
      that Ainexcusable or inordinate delay by the state in processing claims
      for relief may render the state remedy effectively unavailable.@ In that
      case, thirty-three months had passed after the petitioner's PCRA filing
      without resolution. Id. This, we found, excused the petitioner's failure to
      exhaust his state court remedies. Id. at 356. The thirty-three month delay
      in Wojtczak remains the shortest delay held to render state collateral
      proceedings ineffective for purposes of the exhaustion requirement.

Cristin v. Brennan, 281 F.3d 404, 411 (3d Cir. 2002)(refusing to excuse exhaustion in

the face of 27 month delay). See, e.g., Coss v. Lackawanna County Dist. Att'y, 204
                                          8
      Case 3:18-cv-00972-MWB-JVW Document 33 Filed 01/10/19 Page 9 of 10


F.3d 453, 460 (3d Cir.2000) (en banc) (seven year delay), rev'd on other grounds, 532

U.S. 394 (2001); Story v. Kindt, 26 F.3d 402, 406 (3d Cir.1994) (nine year delay).

         Here, the state courts have consistently endeavored to promptly address

Hayward’s cases. Therefore, we cannot say that Ainexcusable or inordinate delay by

the state in processing claims for relief may render the state remedy effectively

unavailable,@ Wojtczak v. Fulcomer, 800 F.2d 353, 354 (3d Cir.1986), and Hayward

has not provided sufficient justification or excuse for this failure to exhaust his state

legal remedies which would warrant foregoing the exhaustion requirement that is

plainly prescribed by law. Therefore, Hayward’s failure to exhaust these state

remedies should not be excused, and his petition for writ of habeas corpus should be

dismissed without prejudice to re-filing this petition once the petitioner has fully

exhausted his state court remedies.

IV.        Recommendation

          Accordingly, for the foregoing reasons, upon consideration of this Petition

for Writ of Habeas Corpus filed pursuant to 28 U.S.C. ' 2254, and the Response in

Opposition to this Petition, IT IS RECOMMENDED that the Petition be

DISMISSED, without prejudice, and that a certificate of appealability should not

issue.

         The Petitioner is further placed on notice that pursuant to Local Rule 72.3:

          Any party may object to a magistrate judge's proposed findings,
                                            9
Case 3:18-cv-00972-MWB-JVW Document 33 Filed 01/10/19 Page 10 of 10



 recommendations or report addressing a motion or matter described in
 28 U.S.C. ' 636 (b)(1)(B) or making a recommendation for the
 disposition of a prisoner case or a habeas corpus petition within
 fourteen (14) days after being served with a copy thereof. Such party
 shall file with the clerk of court, and serve on the magistrate judge and
 all parties, written objections which shall specifically identify the
 portions of the proposed findings, recommendations or report to which
 objection is made and the basis for such objections. The briefing
 requirements set forth in Local Rule 72.2 shall apply. A judge shall
 make a de novo determination of those portions of the report or
 specified proposed findings or recommendations to which objection is
 made and may accept, reject, or modify, in whole or in part, the
 findings or recommendations made by the magistrate judge. The judge,
 however, need conduct a new hearing only in his or her discretion or
 where required by law, and may consider the record developed before
 the magistrate judge, making his or her own determination on the basis
 of that record. The judge may also receive further evidence, recall
 witnesses or recommit the matter to the magistrate judge with
 instructions.

 Submitted this 10th day of January, 2019.

                                 S/Martin C. Carlson
                                 Martin C. Carlson
                                 United States Magistrate Judge




                                    10
